IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                         Assigned on Briefs February 23, 2012

            STATE OF TENNESSEE V. EDDIE LEROY ROWLETT

                   Appeal from the Circuit Court of Stewart County
                     No. 4-1967-CR-08 Larry Wallace, Judge


               No. M2011-00485-CCA-R3-CD - Filed February 26, 2013


JEFFREY S. BIVINS, J., concurring in part and dissenting in part.

        I respectfully dissent from the majority’s reversal of the Defendant’s conviction for
aggravated assault. The majority concludes that the State failed to present sufficient
evidence of serious bodily injury to Deputy Saltkill. Nowhere in the Defendant’s brief does
he even mention the issue of the sufficiency of the proof as to serious bodily injury. As the
majority points out, the “crux of the Defendant’s sufficiency argument is that the State failed
to prove that he did not act in self-defense.” Indeed, I submit that, not only is it the “crux”
of his argument, it is his only argument. The Defendant’s entire argument on the sufficiency
issue is comprised of only one paragraph that consumes less than one-half of a page of the
Defendant’s brief. The only citation in the paragraph is to the seminal case Jackson v.
Virginia, 443 U.S. 307 (1979), regarding the general standard of appellate review on
sufficiency issues. Moreover, the only reference to the proof was with regard to the issue of
self defense. Under these circumstances, the Defendant clearly has failed to support any
argument on the sufficiency of the evidence as to the issue of serious bodily injury “with
argument, citation to relevant authorities, or any references to the appellate record.” See
Tenn. R. App. P. 27. Accordingly, I would find that the Defendant has waived any
sufficiency argument with regard to the issue of serious bodily injury.

       Likewise, for the same reasons, with regard to the majority’s decision to address the
sufficiency of the evidence as to the conviction for resisting arrest, I would hold that the
Defendant has waived that issue. Therefore, I concur in the result reached by the majority
on this issue.

       I concur with the majority opinion on all other issues.
For these reasons, I would affirm the judgments of the trial court in all respects.




                                    _________________________________
                                    JEFFREY S. BIVINS, JUDGE